Exhibit 2.1 TERMINATION AGREEMENT TERMINATION AGREEMENT (this “Agreement”) dated as of December 17, 2008 by and among MIDAMERICAN ENERGY HOLDINGS COMPANY, an Iowa corporation (“MidAmerican”), MEHC INVESTMENT, INC., a South Dakota corporation and a wholly owned subsidiary of MidAmerican (“MEHC Investment”), MEHC MERGER SUB INC., a Maryland corporation and a wholly owned subsidiary of MidAmerican (“Merger Sub” and, together with MidAmerican and MEHC Investment, the “MidAmerican Parties”), CONSTELLATION ENERGY GROUP, INC., a Maryland corporation (“Constellation”), CER
